Citation Nr: 18100180
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-28 788
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to a compensable evaluation for bilateral hearing loss is remanded for additional development.
The Veteran had honorable active duty service with the United States Army from December 1965 to December 1969.
This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that continued the Veterans noncompensable evaluation for bilateral hearing loss.  The Veteran filed a Notice of Disagreement in November 2013.  A Statement of the Case was issued in June 2014.  The Veteran filed his Substantive Agreement in July 2014, and requested a hearing before the Board.  In April 2016, the Veteran withdrew his request for a hearing, and asked the Board to adjudicate the issue on appeal.
The Board notes that the Veteran submitted a statement requesting to withdraw his appeal in September 2016.  Concurrently, however, the Veteran submitted a new VA audiological evaluation, and a new claim for a compensable evaluation for bilateral hearing loss.  The Board finds that the Veteran did not clearly and explicitly withdraw his appeal, and thus it remains properly before the Board.
Unfortunately, remand is necessary to properly adjudicate the issue.  The Veteran submitted a VA audiological evaluation dated June 2016 that demonstrated a worsening of his symptomatology that could align with a 10 percent evaluation.  The VA evaluation, however, did not use the required Maryland CNC word list in assessing the Veterans speech recognition.  As such, the Board cannot grant a compensable rating on this evaluation alone.  
This worsening, as reflected in the June 2016 evaluation, instead triggers the need for a new examination that utilizes the Maryland CNC word list.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veterans contention that the pertinent disability had increased in severity).  In the present case, it has been almost 5 years since the Veteran was last afforded a VA examination to determine the current severity of his bilateral hearing loss, and more recent medical evidence of record indicates that his condition has worsened since this examination.  As such, a new VA examination is warranted to more accurately assess the severity of the Veterans bilateral hearing loss. 
 
The matter is REMANDED for the following actions:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
2. Once the aforementioned development is complete, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected bilateral hearing loss.  The examiner should review the entire claims file, including a copy of this remand. 
The examiner should specifically indicate all puretone threshold values and Maryland Speech CNC test scores.
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
3. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

